internal_revenue_service number release date index number 7702b ---------------------------- ------------------------------------------------ ---------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc fip b04 plr-107228-17 date date insurer a insurer b parent state court x date date date date ----------------------------------------------------------------------------------------------- ---------------------------------- ----------------------------------------------------------------------------------------------- --------------------------- ----------------------------------------------------------------------------------------------- ---------------------------- ------------------- ---------------------------------------------------- ---- ------------------- ---------------------- -------------------- -------------------- dear ------------------ this letter is in response to the letter and supplemental correspondence submitted by your authorized representative that requested rulings on the application of sec_104 sec_803 sec_805 sec_807 sec_1001 sec_1011 and sec_7702b of the internal_revenue_code the code to the liquidation of insurer a and insurer b each an insurer facts corporate structure and insurance_business of insurers plr-107228-17 parent is a holding_company that is the common parent of a life non-life consolidated_group that includes the insurers parent owns all of the stock of insurer a insurer a in turn owns all of the stock of lnsurer b both insurers are state-domiciled stock insurance_companies and are life_insurance_companies under sec_816 the insurers have issued primarily long-term care policies and certain other accident_and_health_insurance policies each a policy none of the policies has any cash_value many of the long-term care policies are tax-qualified under sec_7702b but others are not neither insurer has written any new business since date but both insurers have been required to renew their existing business pursuant to and subject_to the terms of the policies and applicable law overview of liquidation proceedings and liquidator’s authority on date under approval by the court the state insurance commissioner the commissioner ordered the insurers into rehabilitation due to the insurers’ deteriorating financial conditions and other relevant considerations the commissioner requested that the court convert the insurers' rehabilitation to a liquidation on date the effective date the court entered orders of liquidation for the insurers the liquidation orders the court appointed the commissioner as the statutory liquidator the liquidator as of or soon after the effective date state insurance guaranty associations gas were required to provide coverage to the insurers’ policyholders for covered benefits covered benefits are the amount of a policy’s benefits that are within the limits conditions and scope of coverage of the responsible ga taking into account the residence and other attributes of the policyholder as determined by the responsible ga in accordance with applicable law uncovered benefits are the amount of a policy’s benefits that exceed covered benefits planned restructuring as part of the liquidation the estimated liabilities under the policies will be restructured as provided in a restructuring statement filed with and approved by the court the restructuring statement each policy’s provisions shall be subject_to certain modification provisions as described in the restructuring statement to determine the extent of restructuring a determination will be made as to what portion of each insurer’s assets will be required for costs of administration and contingencies and the rest of its assets the allocated assets will be notionally allocated to each policy in proportion to the estimated liability associated with each policy as determined by each policy’s gross premium reserve before any restructuring or modification of the policy following the liquidation orders each insurer has estimated liabilities with respect to its policies policy liabilities that vastly exceed its assets and therefore are not fully funded by that insurer the amount of a policy’s liabilities before the restructuring is referred to as the plr-107228-17 unmodified policy value the amount of the unmodified policy value that an insurer can reasonably expect to fund based on future premiums and allocated assets is the initial funded restructured policy value the amount of the unmodified policy value that exceeds the initial funded restructured policy value is the unfunded benefit liability as of the effective date each policy’s unmodified policy value will be restructured into a covered benefits component a covered benefits component and an uncovered benefits component an uncovered benefits component each policy’s covered benefits component and uncovered benefits component will be further divided into an initial funded restructured policy value subcomponent and an unfunded benefit liability subcomponent this will allow the insurers to have separate policy components timely assumed or guaranteed as appropriate by the gas and by another insurance_company reinsurer which could provide coverage for uncovered benefits this is intended to prevent any policy coverages from being unnecessarily terminated also as of the effective date a policy’s uncovered benefits component will be restructured by reducing the uncovered benefits component to its initial funded restructured policy value subcomponent in return for an amount of indebtedness from the insurer to the policy’s owner the owner that is equal to the unfunded benefit liability by which the uncovered benefits component is reduced within x days after this restructuring the initial funded restructured policy value subcomponent of the uncovered benefits component will be transferred to and reinsured by reinsurer which will have a liability only to the extent that reinsurer will have obtained sufficient funding from the policy’s insurer as of the final restructuring date which is date unless a different date is approved by the court a policy’s covered benefits component will be restructured by reducing the covered benefits component to its initial funded restructured policy value subcomponent in return for an amount of indebtedness from the insurer to the owner that is equal to the unfunded benefit liability by which the covered benefits component is reduced the gas and reinsurer will separately continue reinsure assume or guarantee the respective covered benefits and uncovered benefits and receive transfers of allocated assets to fund these benefits through their rights of subrogation in accordance with their agreements with the liquidator the transfer of policy liabilities to a ga or reinsurer will be effected by a court-approved transaction described by the restructuring statement that will extinguish the insurer’s liability with respect to such policy generally such a termination of the insurer’s liability will occur when allocated assets are transferred to or for the benefit of the transferee to fund the payment of such a liability the liquidator will seek an order from the court discharging the insurers for any remaining unfunded benefit liability debt to the owners and the gas plr-107228-17 pursuant to and at the time of the final discharge order as defined in the restructuring statement following completion of all of the other steps in the liquidation law and analysis sec_104 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not includible in the gross_income of the employee or b are paid_by the employer under sec_213 premiums_paid under a qualified_long-term_care_insurance_contract are generally treated as payments for insurance for purposes of the deduction allowed under sec_213 for expenses paid for medical_care under sec_7702b a qualified_long-term_care_insurance_contract is treated as an accident_and_health_insurance contract and amounts received as benefits under such a contract generally are treated as amounts received for personal injuries and sickness and as reimbursement for expenses actually incurred for medical_care sec_7702b defines a qualified_long-term_care_insurance_contract as an insurance_contract that a provides protection only for coverage of qualified_long-term_care_services b does not pay or reimburse expenses_incurred for certain services or items reimbursable under title xviii of the social_security act c is guaranteed renewable d does not provide for a cash_surrender_value e permits premium refunds or policyholder dividends to be applied only as a reduction in future premiums or an increase in future_benefits and f meets the consumer protection requirements of sec_7702b in revproc_92_57 1992_2_cb_410 the service recognized that i nsurance companies that issue or assume through reinsurance annuity life_insurance or endowment contracts can become financially troubled and subject_to rehabilitation conservatorship insolvency or similar state proceedings and that the o rderly rehabilitation of these insurance_companies may require modification or restructuring of these annuity life_insurance or endowment contracts revproc_92_57 provides administrative relief with respect to the these contracts by treating the modification or restructuring of certain contracts as not resulting in a loss of grandfathered status for purposes of sec_72 sec_101 sec_264 sec_7702 and sec_7702a and as not requiring retesting or the beginning of a new test period under sec_264 d f b - e and 7702a c to qualify for this administrative relief the modification or restructuring of an affected contract must satisfy the following conditions plr-107228-17 the modification or restructuring by endorsement or otherwise of the affected contract must occur as an integral part of the rehabilitation conservatorship insolvency or similar state proceeding modification or restructuring may include but is not limited to reductions in benefits adjustments to mortality or other expense charges reductions in the rate of interest credited to the contract and restrictions on the policyholder’s ability to receive benefits under the affected contract the modification or restructuring of an affected contract must be approved by the state court the state insurance commissioner or any other responsible state official with authority to act in a rehabilitation conservatorship insolvency or similar state proceeding revproc_92_57 sec_2 the proposed modifications and restructuring of the policies pursuant to the restructuring statement are within the scope of the relief provided by revproc_92_57 because these modifications and restructuring are an integral part of the rehabilitation conservatorship insolvency or similar state proceeding and will be approved by the appropriate state authorities as part of such proceedings under sec_1001 the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained sec_1011 provides the general_rule that the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property whenever acquired shall be the basis determined under sec_1012 or other applicable sections of this subchapter and subchapters c relating to corporate_distributions and adjustments k relating to partners and partnerships and p relating to capital_gains_and_losses adjusted as provided in sec_1016 under sec_803 gross_income of a life_insurance_company includes the gross_amount_of_premiums_and_other_consideration on insurance and annuity_contracts the net decrease in reserves which is required by sec_807 and all other_amounts not included under or which are includible in gross_income plr-107228-17 under sec_805 a life_insurance_company is entitled to a deduction for all claims and benefits accrued and all losses_incurred whether or not ascertained during the taxable_year on insurance and annuity_contracts and a net increase in reserves required by sec_807 to be taken into account sec_807 permits an increase in the amount of life_insurance_reserves as calculated under sec_807 for the taxable_year to be deducted under sec_805 holding sec_1 any court-approved policy restructuring or modification described in the restructuring statement will not affect the policy's issue_date for purposes of sec_7702b any court-approved policy restructuring or modification described in the restructuring statement will not be treated as a material_change of the policy or an exchange of property for other_property differing materially either in_kind or in extent and thus will not result in a taxable disposition of any interest in such policy by its owner under sec_1001 any court-approved policy restructuring or modification described in the restructuring statement will not result in any amount includible in gross_income by its owner under sec_104 the owner’s adjusted_basis under sec_1011 in any policy will remain the same immediately after any court-approved restructuring modification guarantee assumption continuation reinsurance or enhancement of any of the policy’s provisions or benefit liabilities as such adjusted_basis was immediately before such transaction when any policy is initially restructured as of the effective date to reduce the policy’s unfunded liabilities for purposes of subchapter_l of chapter of the code as of the effective date a the restructuring insurer will include in income under sec_803 the total amount of the existing tax_reserves under sec_807 attributable to the policy’s unmodified policy value b the restructuring insurer will be able to deduct under sec_805 as accrued_benefits an amount equal to the policy’s unmodified policy value c the restructuring insurer will include in premium income under sec_803 the sum of the restructured policy’s covered benefits component and plr-107228-17 initial funded restructured policy value subcomponent of the uncovered benefits component and d the restructuring insurer will be able to deduct under sec_805 the increase in tax_reserves under sec_807 attributable to the sum of the restructured policy’s covered benefits component and initial funded restructured policy value subcomponent of the uncovered benefits component when any policy is finally restructured as of the final restructuring date to reduce its unfunded liabilities for purposes of subchapter_l of chapter of the code as of the final restructuring date a the restructuring insurer will include in income under sec_803 the total amount of the existing tax_reserves under sec_807 attributable to the then current covered benefits component of the policy b the restructuring insurer will be able to deduct under sec_805 as accrued_benefits an amount equal to the then current covered benefits component of the policy c the restructuring insurer will include in premium income under sec_803 the restructured policy’s then current initial funded restructured policy value subcomponent of the covered benefits component and d the restructuring insurer will be able to deduct under sec_805 the increase in tax_reserves under sec_807 attributable to the policy’s then current initial funded restructured policy value subcomponent of the covered benefits component except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we decline to rule on whether the restructuring insurer excludes from gross_income under sec_108 any income from the discharge_of_indebtedness to policyholders or the gas by court order resulting from the restructuring or modification of the policies pursuant to the restructuring statement the unfunded benefit liability to the extent that the restructuring insurer is insolvent at the time of the discharge see revproc_2018_1 sec the rulings contained in this letter are based upon information and representations submitted by the insurers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on plr-107228-17 examination this ruling is directed only to the taxpayer who requested it a copy of this ruling must be attached to any_tax return to which it is relevant sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely rebecca l baxter senior technician reviewer branch financial institutions products cc
